Citation Nr: 1714173	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-16 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left knee injury status post-surgery.

2.  Entitlement to an initial disability rating in excess of 10 percent for surgical scars of the left knee.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2005 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a May 2010 statement, the Veteran raised for the first time the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  In a November 2010 rating decision, the RO denied the Veteran's claim for entitlement to a TDIU.  However, a review of the record shows that the Veteran did not submit a notice of disagreement or Substantive Appeal (e.g., VA Form 9 or equivalent statement) for the TDIU issue.   See 38 U.S.C.A. § 7105(a) (West 2014); see also 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302 (2016).  Moreover, neither the Veteran nor his attorney addressed this issue at the hearing.  Thus, the issue of entitlement to a TDIU is not on appeal before the Board.

In September 2015, while on remand, the Veteran's attorney withdrew representation and informed the Veteran of such.  As the Veteran has not appointed another representative he is unrepresented in this matter.

In March 2015 the Board remanded the issues on appeal for additional development and a new VA examination.  The issues have now been returned to the Board for appellate review.





FINDINGS OF FACT

1. The Veteran's residuals of a left knee injury status post-surgery are primarily manifested by pain and limitation of flexion, but with flexion greater than 60 degrees.  Recurrent subluxation, lateral instability, and left knee limitation of extension are not shown.

2.  Prior to November 25, 2014, the Veteran had three linear surgical scars of the left knee, one of which was unstable and painful.

3.  After November 25, 2014, the Veteran had three linear surgical scars of the left knee that were not unstable or painful.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for residuals of a left knee injury status post-surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2016).

2.  The criteria for an initial disability rating of 20 percent for surgical scars of the left knee have been met prior to May 4, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to7805 (2016).

3.  The criteria for an initial disability rating in excess of 10 percent for surgical scars of the left knee since May 4, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to7805 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

The Veteran's claims for higher initial ratings arise from his disagreement with the evaluations that were assigned following the grants of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

The evidence includes the Veteran's service treatment records, service personnel records, VA treatment records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent VA examinations in connection with his claims in December 2009, October 2010, and May 2016. 

The Board also notes that action requested in the prior remand has been undertaken.  In May 2016 a VA examination was performed, which provided findings pertinent for evaluating the Veteran's left knee.  The Board indicated the need for additional development and directed the Agency of Original Jurisdiction (AOJ) to solicit private treatment records from the Veteran to substantiate his claim.  This was completed in a February 2016 letter from the AOJ, however, to date no additional non-VA treatment records have been submitted.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the Veteran; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2016); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

A.  Residuals of a Left Knee Injury

The Veteran is service connected for residuals of a left knee injury assigned a 10 percent disability rating effective November 12, 2009, rated pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260, which provides:

Flexion of the leg limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent (noncompensable) rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.
Normal range of knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2016).

VA's General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  VA's General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Veteran contends his disability is worse than the currently assigned disability rating.  During a November 2014 Board hearing the Veteran asserted that two to three times a month his left knee would give out while standing.  VA treatment records reported chronic left knee pain.

During a December 2009 VA examination the Veteran reported left knee pain and instability.  After an examination, the examiner reported that the left knee was stable, that there was no evidence of pain with active motion, that the Veteran had left knee flexion to 137 degrees and extension was normal.  The examiner diagnosed residual left knee injury status post-surgery and reported that there were no significant effects on the Veteran's usual occupation and no effects on his usual daily activities.

In an October 2010 VA examination the examiner reported that the Veteran used a brace, that since the last VA examination the knee had been stable and only bothered the Veteran after standing for 45 minutes.  The Veteran reported no left knee giving way, instability, dislocations, or subluxation.  He also noted that he experienced moderate, weekly flare-ups that lasted hours, but that there were no effects from flare-ups on limitations of motion or other functional effects.  The examiner reported that the Veteran had left knee flexion to 135 degrees and that extension was normal.  The examiner further reported that there was no evidence of pain with active motion or change in range of motion after repetition.  Testing revealed no left knee instability.  The VA examiner diagnosed residual left knee injury status post-surgery and reported that there were no significant effects on the Veteran's usual occupation and no effects on his usual daily activities.

During a May 2016 VA examination the VA examiner reported that the Veteran reported flare-ups of the left knee and that the left knee occasionally swelled and gave-out.  The examiner diagnosed left knee meniscal tear.  The Veteran reported that he had functional impairment, including mobility issues, difficulty walking up and down stairs and exercising, that he occasionally wore a knee brace, and he reported that he works at a desk and does not experienced pain when resting.  The examiner reported that the Veteran had left knee flexion to 120 degrees and normal extension, which did not change after repetition.  The examiner reported that pain was noted on examination, but that the pain did not result in or cause functional loss and there was no pain with weight bearing.  The VA examiner reported that the exam was not conducted during a flare-up or after repeated use over time, and as such he opined that it would be speculative to report additional range of motion loss and whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over time.  There was no history of effusion, instability, or recurrent subluxation, and testing revealed no left knee ankylosis, instability, tibia or fibula impairment, or semilunar cartilage condition.  

Upon review of the record, the Board notes that flexion in the left knee is noncompensable under Diagnostic Code 5260, even considering the Veteran's increasing limitation of motion in flexion, from flexion limited to 137 degrees at the December 2009 examination to flexion limited to 120 degrees at the May 2016 examination.  Thus, a higher rating is not warranted based on limitation of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

A separate rating is not warranted based on extension as extension of the left knee has been normal throughout the period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Similarly, a separate rating is not warranted based on recurrent subluxation or lateral instability.  While the Veteran has reported that his knee has occasionally given way, at each examination during the period on appeal the VA examiners reported that there was no subluxation or instability of the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board finds the medical testing results to be the most probative evidence as to the presence or absence of subluxation and instability of the knee.  

The Board has also considered whether a higher rating could be assigned under other diagnostic codes.  However, there is no competent evidence showing dislocation or removal of semilunar cartilage, nonunion/malunion of the tibia or fibula, or genu recurvatum to warrant consideration under Diagnostic Codes 5258, 5259, 5262, or 5263.  38 C.F.R. § 4.71a.  Moreover, as the Veteran has motion in the left knee, a rating for ankylosis is not warranted under Diagnostic Code 5256.

Joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

In this case, the Board finds the examinations adequate for rating purposes and that a higher disability rating is not warranted based on limitation of motion even when considering the functional effects of pain to include during flare-ups and after repetitive use.  

The October 2010 and May 2016 examiners performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiners, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The reports do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  Notably, when asked about functional impairment and loss at the May 2016 examination, the Veteran stated that since his surgery he has had mobility issues, difficulty walking up and down stairs, that at rest he does not experience much pain, and that he sits at a desk to work.  In other statements the Veteran has noted that his left knee will give-out two to three times a month while standing.  In October 2010, the Veteran reported flare-ups caused no additional limitation of motion or functional effects.  While the VA examiners did not provide range of motion estimates in degrees regarding flare-ups or after repetitive use over time, such is understandable as the May 2016 VA examiner explained that an estimate could not be provided as the examination was not performed during a flare-up or after repetitive use over time.  The Board finds this explanation adequate for why the examiner could not offer range of motion estimates.   See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  There is no indication that any other examination was performed during a flare-up or after repetitive use over time either.  The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent some indication of such by the examiner or report of such by the Veteran, neither of which is present in this case.  

Even if it was found that the above examinations did not fully comply with the holdings in Correia, DeLuca, or Mitchell, the Board finds that further development would not be necessary as the deficiency would not be prejudicial to the Veteran.  To warrant a higher rating motion limited to a degree greater than that found during range of motion testing throughout the appeal is necessary.  In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for a higher rating.  Simply put, after taking into account the medical findings and the lay statements the evidence does not suggest that motion has been limited to the requisite degree for a higher rating at any point. 

Given the above, further examination or opinion is unnecessary and a higher disability rating is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's residuals of a left knee injury status post-surgery a rating in excess of 10 percent, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

B. Left Knee Scars

The Veteran's service-connected surgical scars of the left knee have been rated under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804, which provides:

A 10 percent disability rating is assigned for one or two scars that are unstable or painful.  A 20 percent disability rating is assigned for three or four scars that are unstable or painful.  A 30 percent disability rating is assigned for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that where one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Note 3 states that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides that for scars, including linear scars, and other effects of scars evaluated under Diagnostic Codes 7800-7804 should be evaluated under an appropriate diagnostic code when any disabling effects are not considered under Diagnostic Codes 7800-7804.   

As previously noted, the Veteran's service-connected surgical scars of the left knee have been assigned a 10 percent disability rating pursuant to the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Code 7804, effective November 12, 2009.  The Veteran contends his disability is worse than the currently assigned disability rating.  

During a November 2014 Board hearing the Veteran testified that skin on the longest of his knee scars (also identified as the top scar) forms and peels and flakes off and that scar was also tender to the touch.  He testified that his other knee scars were sensitive to touch, and in response to a question if the scars peeled or scratched responded "No, not as much as sometimes it does do it a little bit but not as much as the top one."  The Veteran testified that his symptoms had increased since the October 2010 examination, but had been continuous since service.

In a December 2009 VA examination the examiner reported that the Veteran had three left knee arthroscopic scars that measured 2 by 0.3 centimeters that were superficial, hypopigmented, had no tissue loss, and no adherence.  The examiner reported that a third scar was located on the left knee inferior to the joint line, lateral side from a wound prior to service that measured 6 by 0.3 centimeters.

In an October 2010 VA examination the examiner reported that the Veteran had three left knee arthroscopic surgery scars, one of which measured 1.5 by 0.5 centimeters and two which measured 1 by 0.5 centimeters.  The examiner reported that there was no skin breakdown over the scar, and that the Veteran felt pain when he pressed hard on the largest scar.  The examiner reported that the scars did not have a significant effect on the Veteran's occupation and that there were no effects on his usual daily activities.

In a May 2016 VA examination the examiner reported that the Veteran had two left lower extremity linear scars that measured 1.5 centimeters in length, and one linear scar that measured 1 centimeter in length.  The examiner reported that the scars were not painful, were not unstable, and did not impact the Veteran's ability to work.

The Board finds that a disability rating of 20 percent is warranted prior to May 4, 2016 under Diagnostic Code 7804.  The Veteran testified that the longest of his scars is tender, peels, and the skin flakes off the scar, and the October 2010 VA examiner noted the Veteran's report of pain when he pressed hard on the largest scar.  One unstable and painful scar warrants a 20 percent rating under Diagnostic Code 7804.  38 C.F.R. § 4.118.  

As the other two scars were not unstable or painful during this period a rating in excess of 20 percent is not warranted.  In this regard, the Veteran's testimony is that the other two scars "are a little sensitive to touch."  The Veteran did not report pain; rather, he noted sensitivity.  In addition, at the VA examinations these scars were not reported to be painful.  While the Veteran testified that his symptoms had increased since the October 2010 examination, he also testified that his symptoms had been continuous since service.  As painful scars were not reported at the examinations or during the hearing, the Board finds that the preponderance of the evidence is against the Veteran having more than one painful scar.  When asked essentially if the two scars peeled and itched the Veteran responded "No, not as much as sometimes it does do it a little bit but not as much as the top [scar]."  When viewing this statement in connection with no reported instability of the scars on examination, with the October 2010 examiner specifically noting that the scars had no skin breakdown, the Board finds that the preponderance of the evidence is against a finding that the Veteran has more than one unstable scar.  Notably, an unstable scar is one where there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  Even taking the Veteran's testimony in the light most favorable to the claim there is peeling or itching of these scars "a little bit" which does not more nearly approximate frequent loss of covering of skin.  

A rating in excess of 10 percent is not warranted for the period beginning May 4, 2016.  During an examination on that date a VA examiner reported that the scars were not painful, were not unstable, and did not impact the Veteran's ability to work.  There is no credible and competent evidence to contradict these findings.  

The Board further notes that the Veteran's scars are not of the head, face, or neck and are appropriately evaluated using Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7806.  The scars are not deep, nonlinear, or of the requisite size to warrant higher evaluations, nor do they result in disabling affects that could be rated more favorably under another diagnostic code.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's left knee surgical scars higher ratings than those assigned, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 58.

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  See 38 C.F.R. § 3.321(b) (2016); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran has complained of difficulty climbing stairs, flare ups of pain and swelling, and the knee giving-out; such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  The Board acknowledges that the Veteran uses a brace to alleviate his symptoms.  Although the use of a brace is not contemplated under the rating criteria, the symptoms corrected/alleviated by the use of the brace are addressed.  In fact, the Veteran's VA examinations describe the level of his disability when he is not using a brace and, as noted above, those symptoms are contemplated under the ratings criteria.  C.f. Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  In addition, the Board finds that the use of a brace is not exceptional or unusual for someone with residuals of a left knee injury status post-surgery.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration for residuals of a left knee injury status post-surgery is not warranted.

With respect to the surgical scars of the left knee, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate.  The rating criteria contemplate asymptomatic scars as well as painful and unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  The United States Court of Appeals for Veterans Claims (Court) in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of a left knee injury status post-surgery is denied.

An initial rating of 20 percent prior to May 4, 2016 for surgical scars of the left knee is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial rating in excess of 10 percent for surgical scars of the left knee since May 4, 2016 is denied.  



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


